Citation Nr: 1137574	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-33 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, including schizoaffective disorder.


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel 



INTRODUCTION

The Veteran had active military service from October 1976 to July 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Montgomery, Alabama, now has jurisdiction and certified the appeal to the Board.

The Veteran has received various psychiatric diagnoses - including anxiety, depression, and bipolar-type schizoaffective disorder (paranoid schizophrenia).  The Board, therefore, is required to consider all of these diagnoses when deciding his appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.) 

Because, however, the claim requires further development before being decided, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A preliminary review of the service treatment records (STRs) reveals the Veteran was considered psychiatrically normal during his July 1976 enlistment examination.  However, according to a June 1977 Report of Mental Status Evaluation, it appears he was being evaluated because he was being considered for premature discharge based on unsuitability.  The circumstances leading to that mental status evaluation 

are unclear from the evidence currently in the file, so it is necessary to try and obtain the Veteran's military personnel records because they might provide further clarification.

Furthermore, VA outpatient records show he has been receiving treatment from VA since 2002 for variously diagnosed psychiatric disorders.  In May 2002, he reported that he had been receiving psychiatric treatment at the Mental Health Clinic during the previous 10 years (so since 1992 or thereabout), and the indicated diagnoses were mood disorder, not otherwise specified (NOS), and rule out bipolar disorder.  In reporting his medical history in March 2004, he indicated what appeared to be cognitive problems that predated his military service.  Since then, symptoms such as anxiety and depression have been listed in his VA mental health care records.  Other diagnoses have included bipolar-type schizoaffective disorder or more simply bipolar disorder; however, none of the records contains an opinion etiologically linking any of his diagnosed psychiatric disorders to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

VA's duty to assist a Veteran with his claim includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).  According to McLendon v. Nicholson, 20 Vet. App. (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, as the Veteran seemingly acknowledged to a VA psychologist in March 2004 that he had experienced mental health related issues prior to service, questions remain concerning the state of his mental health when entering service.  A Veteran is presumed in sound mental health when entering the military, except for conditions noted during his enlistment examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Absent this notation, to rebut this presumption of soundness at service entrance, there must be clear and unmistakable evidence both that he had a pre-existing psychiatric disorder and that it was not aggravated during his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

38 C.F.R. § 3.303(c), however, indicates that in regards to disabilities first noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof.  

So additional medical comment is needed to assist in determining whether the Veteran clearly and unmistakably had a psychiatric disorder prior to beginning his military service and, if he did, whether it included any of the conditions that have been diagnosed during the years since.  And if it is determined he clearly and unmistakably had a pre-existing psychiatric disorder, further medical comment 

also is needed concerning whether his military service chronically, meaning permanently, aggravated this pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If, on the other hand, this two-part test is not met, medical comment still is needed concerning the etiology of any current psychiatric disorder in terms of the likelihood (very likely, as likely as not, or unlikely) it is related to his military service or dates back to his service.

A September 2004 VA outpatient record also indicates the Veteran is receiving disability benefits from the Social Security Administration (SSA), apparently on account of his mental illness, so these records also need to be obtained before deciding this appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that this duty to obtain records from this other Federal agency only extends to records that may have a bearing on the VA appeal, so are relevant).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional treatment for mental illness, irrespective of the specific diagnosis, the records of which have not yet been obtained.  If he has, and these additional records are not in the file, then obtain them for consideration.  These records should include, but are not limited to, those at the VA Medical Center (VAMC) in Birmingham, Alabama, dating from 1992 to the present.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).  


2.  Obtain the Veteran's military personnel records, including especially copies of any service department records that would possibly shed light on his mental status while in service and the contemplation of a premature discharge on account of unsuitability.

3.  As well, contact the SSA and obtain all records considered by this other Federal agency in granting the Veteran disability-based benefits, including especially any medical records that formed the basis of the decision.

4.  Upon receipt of any additional evidence identified in the above action paragraphs 1, 2 and 3, schedule a VA compensation examination to identify and, if possible, reconcile all psychiatric diagnoses to date.

For each psychiatric disorder diagnosed either currently or in years past (but especially since the filing of this claim in October 2005), the examiner must indicate whether it clearly and unmistakably preexisted the Veteran's military service and whether it also clearly and unmistakably was not aggravated during or by his service beyond its natural progression.

If, instead, this two-part test is not met, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder alternatively is directly or presumptively related to the Veteran's military service, either because it initially manifested during his service from October 1976 to July 1977, or, if a psychosis*, within the one-year presumptive period following his discharge, so meaning by July 1978, or is otherwise related to his service or dates back to his service.

*According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Clear and unmistakable evidence", in comparison, is a more formidable evidentiary burden of proof than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the " clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).


In making these necessary determinations, the examiner must consider the Veteran's lay statements regarding having experienced relevant symptoms while in service and on a continuous basis during the many years since. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate because the examiner did not comment on Veteran's report of in-service injury and, instead, relied on lack of evidence in the service treatment records to provide negative opinion).

All diagnostic testing and evaluation needed to make these important determinations should be performed.

It is imperative the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

*The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

5.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


